NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2838-16T1

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

SIWAN R. BROWN, a/k/a
SHAWN BROWN,

     Defendant-Appellant.
____________________________

           Argued November 26, 2018 – Decided December 27, 2018

           Before Judges Sabatino, Sumners and Mitterhoff.

           On appeal from Superior Court of New Jersey, Law
           Division, Hudson County, Indictment No. 15-09-1253.

           Daniel S. Rockoff, Assistant Deputy Public Defender,
           argued the cause for appellant (Joseph E. Krakora,
           Public Defender, attorney; Daniel S. Rockoff, of
           counsel and on the brief).

           Lila B. Leonard, Deputy Attorney General, argued the
           cause for respondent (Gurbir S. Grewal, Attorney
           General, attorney; Lila B. Leonard, of counsel and on
           the briefs).

     The opinion of the court was delivered by

SABATINO, P.J.A.D.
      Tried by a jury, defendant Siwan R. Brown was found guilty of various

drug offenses. The State's case was largely based on the seizure of over one

thousand bags of heroin and other drug paraphernalia from a residence that

defendant shared with other relatives.

      Among other things, defendant argues on appeal the trial court erred in

declining the jury's request during their deliberations to have the court play back

defense counsel's closing argument for them. The court denied that request on

the basis that, as the Model Criminal Jury Charges state, the summations of

counsel do not comprise evidence. The propriety of granting such a playback

request from jurors has not been addressed before in any published New Jersey

opinion, although the issue has arisen in case law from a few other jurisdictions.

      For the reasons that follow, we hold that trial courts in our State have the

discretion in appropriate circumstances to grant jury requests to have the closing

arguments of all counsel played back or read back to them, in full or in part . In

recognizing that discretionary authority, we follow other jurisdictions that have

acknowledged the discretion of judges to allow such playbacks or readbacks.

We reject, however, defendant's contention that the denial of the jury's playback

request in his own case was unduly prejudicial and requires a new trial.

      In the unpublished portion of this opinion, we affirm the trial court's

pretrial ruling to admit incriminating statements that defendant made to police


                                         2
                                                                           A-2838-16T1
officers after they stopped his car for a traffic violation and smelled marijuana.

However, with the State's acquiescence, we remand this case to the trial court to

reevaluate, under the multi-factor voluntariness test of State v. King, 44 N.J. 346

(1965), whether the police obtained defendant's valid consent to search his

residence after the motor vehicle stop. We also remand this matter for the trial

court to reevaluate whether the police had a sufficient lawful basis at the time

of the motor vehicle stop to request defendant's consent to search his residence.

                                        I.

        This prosecution of defendant arose out of the following circumstances.

We detail in particular the facts and allegations relating to the search of

defendant's car and his residence.

                                        A.

        The Car Stop

        At about 8:00 p.m. on April 30, 2015, Jersey City police officers Dennis

DeJesus and Gabe Moreano observed a white Ford Taurus fail to stop at a stop

sign.    The officers pulled over the Taurus.     Defendant, the Taurus driver,

lowered the windows. A female, later identified as defendant's aunt, was next

to him in the passenger's seat. Officer DeJesus approached the car on the

passenger side and Officer Moreano approached on the driver's side. Defendant

rolled down his window and Moreano asked him to produce his documentation.


                                        3
                                                                          A-2838-16T1
        According to the officers' testimony, once defendant rolled down the

windows, they immediately smelled the odor of raw marijuana emanating from

the car. Moreano asked defendant about the smell of marijuana. Defendant

admitted to Moreano he had smoked marijuana earlier that day.

        Moreano then asked defendant to step out of the vehicle. As defendant

began to do so, Moreano asked him, "if he ha[d] anything on him . . . that could

poke me, stab me, anything that could cause me harm." According to Moreano,

defendant replied, "Yeah, I have two bundles on me." Moreano's partner,

Officer DeJesus, testified that, based on his training and experience, he

understood this comment to mean defendant had two bundles of heroin on his

person. Defendant told Moreano the heroin was in his right-side back pocket.

        Officer Moreano retrieved the two bundles from defendant's pants pocket.

Each bundle contained ten small bags of heroin.

        The police then placed defendant under arrest, handcuffed him, and read

him a Miranda warning.1 The officers searched defendant's person incident to

his arrest and seized his keys. The officers also searched the aunt, but found no

contraband.




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                        4
                                                                         A-2838-16T1
      The Car Search

      The officers then asked defendant if he would be willing to consent to a

search of his car. Defendant denied there was any contraband in the car, but

nevertheless agreed to the car search.      Defendant signed a consent form,

reflecting his agreement. The police then searched the car and recovered a clear

plastic bag of marijuana from the center console.

      The aunt called her brother (defendant's uncle), who lived about ten blocks

away. The uncle arrived and sought to drive the Taurus away so it would not be

towed. However, the officers would not release the vehicle to him.

      Meanwhile, a police sergeant arrived at the scene.       After witnessing

defendant sign the form consenting the search of the car, the sergeant asked

defendant if he had any more narcotics at his residence. Defendant said no. The

sergeant then asked defendant if he would consent to a search of his residence.

According to the police testimony, defendant orally consented.

      The Home Search

      The police drove defendant, who was still in handcuffs, in a patrol car to

his residence on Armstrong Avenue where he resided with his uncle and cousin.

The police separately drove the Taurus back to the home as well. In the

meantime, defendant's uncle returned to the residence and met the officers at the




                                       5
                                                                         A-2838-16T1
door. The uncle opened the door. 2 The officers escorted defendant into the

residence, and they went into the kitchen. Defendant's uncle was present in the

apartment for the entirety of the search.

      The officers briefly removed defendant's handcuffs and, at 8:47 p.m., he

signed a consent form. The word "room" was handwritten in parentheses next

to defendant's signature.

      Once the consent form was signed, officers used a key that was on

defendant's key ring to unlock what defendant had initially identified as his

bedroom. The officers had difficulty unlocking the door. Concerned that they

would break the key or the lock, the officers had defendant unlock the bedroom

door. The officers removed one of defendant's handcuffs, and he opened the

lock. The officers then searched the room in defendant's presence.

      Once inside the room, the officers noticed a mattress on the floor, clothes

strewn about, and stacks of storage bins. After searching this room, the officers

seized numerous items of drug paraphernalia, including empty vials and empty

bags. The police did not find any drugs in that room.

      The police then asked defendant if that was truly his room, or whether

there were other rooms he used. Defendant replied that he did not use any other



2
  Defendant has not contested the uncle's authority to let the officers inside the
shared residence.
                                        6
                                                                         A-2838-16T1
rooms. Officers then asked the uncle if there were any other rooms defendant

used. The uncle pointed to another room and advised it was defendant's bedroom

as well. The police asked defendant if this second room was also his, and he

acknowledged that it was.

      The police once again temporarily removed defendant's handcuffs. They

handed him the key ring, and defendant unlocked the second bedroom. The

officers searched the bedroom and found more drug paraphernalia, including a

plate with a razor that had drug residue, empty vials, and empty bags. Again,

no drugs were found.

      The Search of the Safe

      After the police had discovered a considerable amount drug paraphernalia,

an officer asked defendant, "Where's the narcotics?" Defendant replied that

there were no drugs in the house.

      Meanwhile, Officer DeJesus spoke separately with the uncle, who orally

agreed to let the police search a third bedroom. Inside that third bedroom the

police discovered a black safe. The officers questioned defendant and the uncle

about the contents of the safe. The uncle said he had not known that a safe was

in that bedroom, and he denied owning it. The officers then asked defendant if

he owned the safe. Initially, he denied owning it, but then eventually conceded

the safe was his.


                                      7
                                                                       A-2838-16T1
      Officer DeJesus asked defendant what was in the safe. According to

DeJesus, defendant replied, "Whatever you find in there . . . then that's really it

. . . there's no gun, nothing else in the house."

      At about 9:40 p.m., defendant signed another consent-to-search form, this

one authorizing the search of the safe. The police opened the safe and found

1,050 bags of heroin, divided into twenty-one bricks. The heroin in the safe had

the same logo as the heroin found earlier in defendant's pocket.

                                         B.

      The Indictment

      Based on this evidence, a Hudson County grand jury charged defendant

with multiple crimes. The charges included first-degree operation of a facility

for manufacturing heroin, N.J.S.A. 2C:35-4 (count one); second-degree

possession of heroin with intent to distribute, N.J.S.A. 2C:35-5(a)(l) and

N.J.S.A. 2C:35-5(b)(2) (count two); third-degree possession of heroin with

intent to distribute while within 1,000 feet of school property, N.J.S.A. 2C:35 -7

(count three); second-degree possession of heroin with intent to distribute while

within 500 feet of a public park, N.J.S.A. 2C:35-7.l (count four); third-degree

possession of heroin, N.J.S.A. 2C:35-10(a)(l) (counts five and six); and fourth-

degree possession of drug paraphernalia with intent to distribute, N.J.S.A.

2C:36-3 (count seven).


                                         8
                                                                          A-2838-16T1
                                      C.

      The Pretrial Suppression Motions

      Prior to trial, defendant filed a series of suppression motions. First, he

moved to suppress the physical evidence, including the drugs and drug

paraphernalia, which the police had seized from his residence without a warrant.

After a two-day hearing, the motion judge denied that application, issuing a

detailed written opinion. In essence, the judge concluded that defendant had

voluntarily provided his consent, both orally and in written form, to search the

two rooms and the safe.

      Thereafter, defendant moved to suppress the oral statements he made to

the police at the scene of the motor vehicle stop before the Miranda warning had

been given, including his admission that he had the "two bundles" on his person.

The motion judge denied this application as well. In his oral opinion, the judge

concluded defendant was not yet in custody when he made these statements, and

thus no Miranda violation occurred.

      The case was taken over by a second judge ("the trial judge"). Defendant

moved before that judge to suppress the statements he made to the police after

he was read his Miranda rights. The trial judge granted this motion, finding no

valid waiver of defendant's rights against self-incrimination as to the post-




                                       9
                                                                        A-2838-16T1
warning statements. Consequently, those statements were excluded from the

State's evidence at trial.

                                       D.

      The Trial and Verdict

      The case was tried over the course of several days in September 2016.

The State presented testimony from several police officers who had been

involved in the arrest and search, a forensic chemist who tested the drugs, and a

narcotics expert. Defendant did not testify in his own behalf, but he presented

testimony from his aunt who had been the passenger in the Taurus.            The

defense's theme at trial suggested that someone else other than defendant owned

the drugs and paraphernalia found within the residence.

      On the second day of their deliberations, the jurors found defendant not

guilty of the first-degree manufacturing charge, but guilty on the remaining

counts in the indictment.

      Sentencing

      The trial judge imposed an eighteen-year custodial term with a nine-year

parole disqualifier on count four, and a concurrent five-year term on count six.

All other convictions merged.




                                       10
                                                                        A-2838-16T1
                                       E.

      The Appeal

      In his brief on appeal, defendant presents these arguments for our

consideration:

            POINT I

            THE TRIAL COURT ERRED BY DENYING THE
            MOTION    TO     SUPPRESS    STATEMENTS
            ALLEGEDLY MADE BY [DEFENDANT] PRIOR TO
            THE   ADMINISTRATION      OF     MIRANDA
            WARNINGS. U.S. CONST., AMENDS. V, XIV.

            POINT II

            THE TRIAL COURT ERRED BY DENYING THE
            MOTION TO SUPPRESS NARCOTICS SEIZED
            AFTER OFFICERS EXPANDED A VEHICLE STOP
            INTO     A     WARRANTLESS        SEARCH OF
            [DEFENDANT'S] HOME. U.S. CONST., AMENDS.
            IV, XIV; N.J. CONST., ART. I, PAR. 7.

            A. Despite finding drugs in [defendant's] vehicle,
            officers lacked a reasonable and articulable basis for
            asking [defendant] to authorize a search of his home.

            B. Moreover, [defendant's] nominal consent to search
            his home, given after his arrest during the vehicle stop,
            was involuntary.

            POINT III

            THE   TRIAL     COURT    VIOLATED    THE
            DEFENDANT'S RIGHT TO BE HEARD, AND
            RIGHT TO PRESENT A COMPLETE DEFENSE,
            WHEN IT REFUSED, OVER THE DEFENDANT'S
            OBJECTION, THE JURY'S REQUEST TO RE-HEAR

                                       11
                                                                        A-2838-16T1
            DEFENSE        COUNSEL'S SUMMATION.       U.S.
            CONST., AMENDS. V, VI, XIV; N.J. CONST., ART.
            I, PARS. 1, 9, 10.

            POINT IV

            THE LOWER COURT IMPOSED AN EXCESSIVE
            18-YEAR DISCRETIONARY PRISON TERM,
            SUBJECT TO A 9-YEAR DISCRETIONARY
            PAROLE DISQUALIFIER. THIS COURT SHOULD
            REMAND FOR RESENTENCING.

            A. The lower court failed to assign weights to the
            sentencing factors.

            B. The lower court failed to make any findings about
            the specific factual circumstances of the instant offense
            before imposing a discretionary extended term and
            discretionary parole disqualifier at the high end of each
            respective range.

                                        II.

      We first consider defendant's argument that the trial court erred in denying

the suppression of statements he made to the police at the roadside before they

issued Miranda warnings to him. We reject this claim, although based on a

somewhat different analysis than the motion judge.

      We review a trial court's factual findings from a suppression hearing

involving a defendant's self-incrimination claims under "a deferential standard."

State v. Stas, 212 N.J. 37, 48 (2012). Our appellate function, as it relates to the

facts, is to consider "'whether the findings made could reasonably have been

reached on sufficient credible evidence present in the record.'" Id. at 49 (quoting

                                        12
                                                                          A-2838-16T1
State v. Locurto, 157 N.J. 463, 471 (1991)). Even so, we review the trial court's

legal analysis de novo. State v. Handy, 206 N.J. 39, 45 (2011).

      Several basic principles of constitutional law guide our review of this self-

incrimination issue. The procedural safeguards of the Miranda doctrine attach

when a criminal suspect is subject to a custodial interrogation.         Oregon v.

Mathiason, 429 U.S. 492, 495 (1977).            "Custodial interrogation" means

"questioning initiated by law enforcement officers after a person has been taken

into custody or otherwise deprived of his freedom of action in any significant

way." Miranda, 384 U.S. at 444. Custody does "not necessitate a formal arrest,

nor does it require physical restraint in a police station, nor the application of

handcuffs, and may occur in a suspect's home or a public place other than a

police station." State v. Godfrey, 131 N.J. Super. 168, 175 (App. Div. 1974)

(citations omitted). "The critical determinant of custody is whether there has

been a significant deprivation of the suspect's freedom of action based on th e

objective circumstances, including the time and place of the interrogation, the

status of the interrogator, the status of the suspect, and other such factors." State

v. P.Z., 152 N.J. 86, 103 (1997) (citations omitted).

      The determination of whether a person was in custody is an objective one,

independent of "'the subjective views harbored by either the interrogating

officers or the person being questioned.'" State v. O'Neal, 190 N.J. 601, 622


                                         13
                                                                            A-2838-16T1
(2007) (quoting Stansbury v. California, 511 U.S. 318, 323 (1994)). Judicial

assessment of whether a suspect has been placed in custody is fact-sensitive.

The issue must be considered through "a case-by-case approach," in which the

totality of the circumstances is examined. Ibid. (quoting Godfrey, 131 N.J.

Super. at 175-77).

      Applying these standards, we respectfully disagree with the motion

judge's legal conclusion that defendant was "free to leave" and thereby not in

custody, when he was asked by Officer Moreano at the traffic stop about whether

he possessed anything injurious. After the police smelled marijuana in the car,

defendant voluntarily informed officers that he had smoked marijuana earlier

that day. Before that point in the sequence of events, defendant was not in

custody. However, once defendant admitted he had smoked marijuana, coupled

with the detected odor of marijuana in the car, the police had a sufficient basis

to detain defendant. The police then appropriately ordered defendant out of the

car. Objectively, defendant was not free to leave by the time the police ordered

him to do so. No reasonable person would think otherwise. See, e.g., O'Neal,

190 N.J. at 616.

      The motion judge mistakenly concluded a person in defendant's situation

would have reasonably felt free to walk away from the scene. The marijuana

odor emanating from the car and defendant's admission to the police of


                                       14
                                                                         A-2838-16T1
marijuana smoking elevated this situation beyond a "routine traffic stop."

Berkemer v. McCarty, 468 U.S. 420, 439 (1984).

      Nevertheless, as the situation at the roadside developed, the police were

authorized to ask defendant if he had anything in his possession that might injure

them. Such a query is authorized, even before the reading of Miranda warnings,

to assure the safety of the police officers who are on the scene. See State v.

Hickman, 335 N.J. Super. 623, 631-32 (App. Div. 2000) (recognizing the right

of police to pose such an inquiry concerning contraband or weapons); see also

State v. Toro, 229 N.J. Super. 220-22 (App. Div. 1988).

      In response to Officer Moreano's safety-oriented question about having

anything that might "poke," "stab," or "harm" the officer, defendant chose to

reply with a non-responsive admission that he had "two bundles" on his person.

This admission was voluntary in the context presented.

      We stress the officers did not ask defendant at the scene if he possessed

any drugs. Defendant blurted out his revelation of drug possession on his own

volition. His revelation was not the product of police interrogation. Instead, it

was a self-initiated disclosure. No Miranda violation occurred. Consequently,

defendant's "two bundles" statement did not have to be suppressed.            The

statement was properly admitted at trial.




                                        15
                                                                         A-2838-16T1
                                      III.

      Defendant next contends that the motion judge erred in denying his motion

to suppress the drugs and paraphernalia discovered through the warrantless

search of his residence. In particular, defendant argues he did not provide

voluntary consent to those searches, either orally or on the forms presented to

him while he was already arrested and in handcuffs. Defendant maintains the

trial court incorrectly deemed the searches to be consensual, and that the

circumstances that produced his supposed consent were inherently coercive.

The State disagrees, and urges that we uphold the motion judge's factual findings

and legal conclusions on this consent issue.

      The United States Constitution and the New Jersey Constitution both

guarantee the right of persons to be free from unreasonable searches and seizure

in their home. U.S. Const. amend. IV; N.J. Const. art. I, ¶ 7. Warrantless

searches are presumptively unreasonable unless, among other exceptions,

voluntary consent to the search, without coercion or duress, is provided. State

v. Domicz, 188 N.J. 285, 308 (2006); see also State v. Bryant, 227 N.J. 60, 69

(2016). The State has the burden of demonstrating that the consent -to-search

exception applies. State v. Legette, 227 N.J. 460, 472 (2017). Moreover, "[t]he

State's burden is particularly heavy when the search is conducted after

warrantless entry into a home." Ibid. (recognizing that the home "bears special


                                       16
                                                                        A-2838-16T1
status"). See also Bryant, 227 N.J. at 69 ("Indeed, 'we accord the highest degree

of protection to privacy interests within the home' . . . because 'the sanctity of

one's home is among our most cherished rights.'") (first quoting State v. Johnson,

193 N.J. 528, 532 (2008); and then State v. Frankel, 179 N.J. 586, 611 (2004)).

Our Supreme Court has held that in order for a search "[t]o be voluntary, the

consent must be unequivocal and specific and freely and intelligently given."

King, 44 N.J. at 352 (internal quotations omitted).

      An "essential element" of such consent is the individual's "knowledge of

the right to refuse [it]." State v. Johnson, 68 N.J. 349, 353-54 (1975). Whether

spoken or written, such "assent . . . is meaningless unless the consenting party

understood his or her right to refuse" to give it. State v. Suazo, 133 N.J. 315,

323 (1993) (citing Johnson, 68 N.J. at 353-54). Consent is generally a factual

question, determined by an assessment of the totality of the circumstances. State

v. Koedatich, 112 N.J. 225, 264 (1988). However, trial courts must adhere to

established legal principles in evaluating those circumstances.

      In its seminal opinion on this subject in King, the Supreme Court

articulated several factors to guide courts in our State as to whether a person's

supposed consent for police to search a dwelling without a warrant is voluntary.

As the Court stated, these following five "King factors" weigh against

voluntariness, and tend to show that a person's consent was coerced:


                                        17
                                                                         A-2838-16T1
            (1) that consent was made by an individual already
            arrested; (2) that consent was obtained despite a denial
            of guilt; (3) that consent was obtained only after the
            accused had refused initial requests for consent to
            search; (4) that consent was given where the subsequent
            search resulted in a seizure of contraband which the
            accused must have known would be discovered; and (5)
            that consent was given while the defendant was
            handcuffed.

            [Id. at 352-53.]

      Additionally, the Court in King delineated three offsetting factors that can

weigh in favor of a finding of voluntariness.       Those offsetting factors are

whether: "(1) consent was given where the accused had reason to believe that

the police would find no contraband; (2) defendant admitted his guilt before

consent; (3) defendant affirmatively assisted the police officers." Id. at 353.

      The Court in King explained that the "existence or absence of one or more

of the above factors in not determinative of the [voluntariness] issue." Ibid.

Because the factors "are only guideposts to aid a trial judge in arriving at his

conclusion," a trial judge should determine the issue of voluntary consent by

considering "the totality of the particular circumstances of the case before him."

Ibid. Ultimately, the Court concluded in King, that "the trial judge is in a better

position to weigh the significance of the pertinent factors than is an appellate

tribunal." Ibid. (emphasis added).




                                        18
                                                                          A-2838-16T1
      Recently, in State v. Hagans, 233 N.J. 30, 42 (2018), the Supreme Court

reaffirmed the continued applicability of the King voluntariness factors. As the

Court reiterated in Hagans, the King factors should not be applied mechanically,

and that, ultimately, the totality of circumstances dictate the outcome. Id. at 42-

43.

      Here, the motion judge's April 6, 2016 written opinion upholding the

residential search on consent grounds recited the five King factors that tend to

show coercion and involuntary conduct. Unfortunately, the opinion did not

apply those individual factors expressly to the evidence. Moreover, the opinion

does not list or apply the three offsetting King factors at all.

      To be sure, the motion judge's opinion discusses the "totality of

circumstances" conceptually.       But unfortunately no factor-by-factor King

analysis to guide that assessment for each stage of the residential search appears

in the opinion. See R. 1:7-4(a) (mandating adequate statements of reasons that

support trial court rulings to enable future appellate review).

      At oral argument on the appeal, we asked counsel about the implications

of the omission of a King analysis from the trial court's suppression decision.

Following that argument, the Attorney General submitted a letter to this panel

advising that "[t]he State agrees that a limited remand would be appropriate to

allow the [motion] judge the opportunity to consider the issue, and set forth a


                                         19
                                                                          A-2838-16T1
more robust record as to his analysis of the King factors." Defense counsel

thereafter submitted a letter opposing a remand for this purpose. The defense

essentially maintains it is self-evident that the "consents" provided by defendant

to the search of the residence and the safe manifestly were coerced under a King

analysis.

      With the State's acquiescence, we choose to remand this matter for the

motion judge to perform a complete factor-by-factor King analysis as to each

successive oral and written consent-to-search provided by defendant. We do so

because the motion judge retains the unique ability to connect those legal factors

to his credibility assessments and the testimony that he heard from multiple

witnesses at the two-day suppression hearing. This deference to a trial court's

"feel" for the evidence is consistent with the Court's direction in King itself,

which recognized, as we have already noted, that trial judges usually are in "a

better position" than an appellate tribunal to "weigh the significance o f the

pertinent [King] factors." King, 44 N.J. at 353.

      To accommodate the remand, we request the parties to provide courtesy

copies of their appellate briefs, appendices, and pertinent transcripts to the

motion judge. Following those submissions, the judge shall have discretion to

hear oral argument or request any further submissions.




                                        20
                                                                         A-2838-16T1
      We do not forecast in advance what conclusions the motion judge is likely

to draw. If, on closer examination, the judge concludes the King factors weigh

against the State and the totality of circumstances reflect involuntariness, the

drug evidence must be suppressed and defendant is entitled to a new trial, with

the State preserving its appellate rights from that ruling. Conversely, if the judge

finds the King factors weigh in the other direction and the totality of

circumstances indicate defendant's voluntary consent, the denial of the

suppression motion shall be renewed, and defendant may bring a new appeal

from that post-remand decision.

      To assist the motion judge in this endeavor, we note that several (but not

all) of the factors in the King analysis are clearly present or absent. As to the

five involuntariness factors, the State concedes that King factor one (defendant

was "under arrest when his consent was sought") is established. The State also

concedes the presence of factor four ("consent was give where the subsequent

search resulted in a seizure of contraband which the accused must have known

would be discovered"). Indeed, that point is the very heart of the State's trial

theory: that defendant knowingly possessed the drugs and paraphernalia found

in the residence.

      Although the State disagrees, we also hold that King factor five ("consent

was given while the defendant was in handcuffs") is patently clear. The mere


                                         21
                                                                           A-2838-16T1
fact the officers temporarily removed the handcuffs several times from

defendant to enable him to turn a key or to sign a consent form does not matter.

      As to the offsetting King factors, we hold that offsetting factor two

("defendant admitted his guilt before consent") is not established here. To the

contrary, even by the officers' accounts, defendant kept insisting that the police

would not find anything in the residence to incriminate him.

      The remaining positive and offsetting King factors are left to the motion

judge's careful reassessment.

      In light of our remand on these grounds, we further request the motion

judge to reexamine whether the police had the right at the scene of the motor

vehicle stop – after arresting and handcuffing defendant – to ask him to consent

to a search of his residence located several blocks away. This reexamination

should proceed in light of pertinent case law, including State v. Carty, 170 N.J.

632, 635 (2002) (invalidating certain suspicionless consent searches i n motor

vehicle stops) and Domicz, 188 N.J. at 285 (distinguishing the context of

consent to search a home provided at the home from consent to search a motor

vehicle at the roadside). In light of this case law and a comparison of the present

facts to those in the reported cases, the motion judge should reexamine his

finding that the residence was known to police as a place of drug activity

justified the police in requesting defendant's consent and in transporting him in


                                        22
                                                                          A-2838-16T1
handcuffs there. Again, we do not prescribe or forecast the result on remand

that may come from such a deeper analysis.

      We respectfully request that the trial court complete the remand within

120 days. In the meantime, defendant's judgment of conviction and sentence

shall remain unaltered.

                                        IV.

      We turn to the novel legal issue of whether the trial judge had the authority

to grant the deliberating jurors' request to have defense counsel's closing

argument played back or read back to them. This issue has not yet been the

subject of any reported opinions in our State.

                                        A.

      The chronology pertinent to this playback issue is as follows. The jurors

were read the court's charge on Friday, September 16, 2018.            After some

deliberations, the jurors submitted a question to the court that day that r ead:

"The jury wants to confirm if [defendant] admitted and officially [sic] that he

had two bundles in his pocket. Who alleges that [defendant] said this?" The trial

judge informed the jurors that he could not answer this question, and instead

they had to rely on their own recollection of the evidence presented.

      Later that day, the jurors sent another note to the court that read: "We don't

have unanimous votes. Are we going to wait for your advice?" The judge


                                        23
                                                                           A-2838-16T1
summoned the jurors back into the courtroom and told them that, because it was

nearly 5:00 p.m. on a Friday, he was going to discharge them for the weekend.

The judge instructed the jurors to return to court Monday morning to continue

deliberations.

      On Monday, September 19, the court started the day by replacing a juror,

with no objection from counsel, with an alternate juror. The reconstituted jury

then resumed its deliberations.

      After a lunch order was arranged, the deliberating jurors sent a note to the

court that read: "We would like to hear the defense summation again." Before

calling the jurors back into the courtroom, the trial judge advised the prosecutor

and defense counsel that he intended to respond to this request by telling the

jurors that "openings and summations are not evidence [and] . . . they're going

to have to rely upon their recollections."

      Defense counsel urged the court to reconsider playing back the

summations, even though they are not evidence. Counsel advised that a judge

in the same vicinage had recently granted such a request, although that case was

not precedential.    The State objected, arguing that summations are not

considered evidence and therefore should not be replayed.

      The judge agreed with the State's position. The jurors were brought back

into the courtroom. The judge explained to them that he would not replay


                                        24
                                                                         A-2838-16T1
summations because they are not considered evidence. He instructed them to

rely on their recollections of the evidence to guide their decision.

      The jurors also asked the court to replay the trial testimony of Officer

DeJesus. The judge agreed to do so. He informed the jury the playback of the

officer's direct and cross-examination would take about seventy minutes. The

court took a short recess to arrange the playback. Before the playback occurred,

the jurors sent back another note that said, "The jury is already satisfied with the

answer given. We decided to withdraw the other request. The jury has reached

a unanimous decision."

      The jurors returned to the courtroom and issued their verdict, finding

defendant not guilty on the manufacturing charge in count one, but guilty of the

remaining charges. The judge polled the jurors individually and confirmed their

verdict was unanimous.

                                        B.

      The core issue posed to us is whether a trial judge may – as at least one

judge in the vicinage had apparently done – grant a jury's request to have all or

parts of counsel's closing arguments played or read back to the jury a second

time. To resolve this question, we consider the important functional role that

closing arguments can have in trial practice, particularly in a jury trial.




                                         25
                                                                              A-2838-16T1
      Unlike an opening statement from trial counsel, which can only preview

what evidence is anticipated, a closing argument provides an important chance

for all counsel to highlight and analyze the proofs that were actually presented

at the trial. An effective summation can helpfully tie together for the trier of

fact the various pieces of evidence, and explain how those pieces do or do not

fit into the advocate's theory of the case.

      In a criminal case such as this one, summations can supply an organized

and focused explanation of how the evidence does or does not satisfy the

elements of an offense, and how those proofs do or do not establish a defendant's

guilt beyond a reasonable doubt. Closing arguments can also spotlight the

testimony of certain witnesses, and address how cross-examination or other

evidence either impeached (or, conversely, bolstered) the credibility of those

witnesses. In essence, the summation has an important function of providing a

coherent analysis of the evidence for the jury, or for the judge in a non-jury case.

      The United States Supreme Court expounded upon these important

principles in Herring v. New York, 422 U.S. 853 (1975). In that case, the Court

struck down as unconstitutional under the Sixth Amendment a New York statute

that gave trial judges the discretion to disallow closing arguments of counsel in

non-jury criminal cases.     The Court reasoned in Herring that such closing




                                         26
                                                                           A-2838-16T1
arguments are a vital part of trial counsel's advocacy role. We repeat here

portions of the Court's insights concerning that role:

                   The widespread recognition of the right of the
            defense to make a closing summary of the evidence to
            the trier of the facts, whether judge or jury, finds solid
            support in history. In the 16th and 17th centuries, when
            notions of compulsory process, confrontation, and
            counsel were in their infancy, the essence of the English
            criminal trial was argument between the defendant and
            counsel for the Crown. Whatever other procedural
            protections may have been lacking, there was no
            absence of debate on the factual and legal issues raised
            in a criminal case. As the rights to compulsory process,
            to confrontation, and to counsel developed, the
            adversary system's commitment to argument was
            neither discarded nor diluted. Rather the reform in
            procedure had the effect of shifting the primary
            function of argument to summation of the evidence at
            the close of trial, in contrast to the "fragmented" factual
            argument that had been typical of the earlier common
            law.

            [Id. at 860-61 (emphasis added).]

As the Court further elaborated:

                   It can hardly be questioned that closing argument
            serves to sharpen and clarify the issues for resolution
            by the trier of fact in a criminal case. For it is only after
            all the evidence is in that counsel for the parties are in
            a position to present their respective versions of the
            case as a whole. Only then can they argue the
            inferences to be drawn from all the testimony, and point
            out the weaknesses of their adversaries' positions. And
            for the defense, closing argument is the last clear
            chance to persuade the trier of fact that there may be
            reasonable doubt of the defendant's guilt.


                                         27
                                                                            A-2838-16T1
                   The very premise of our adversary system of
             criminal justice is that partisan advocacy on both sides
             of a case will best promote the ultimate objective that
             the guilty be convicted and the innocent go free. In a
             criminal trial, which is in the end basically a fact
             finding process, no aspect of such advocacy could be
             more important than the opportunity finally to marshal
             the evidence for each side before submission of the case
             to judgment.

             [Id. at 862 (emphasis added) (citation omitted).]

Having emphasized these fundamental principles, the Court in Herring

acknowledged that an attorney's right to present a closing argument is not

unbounded:

                    This is not to say that closing arguments in a
             criminal case must be uncontrolled or even
             unrestrained. The presiding judge must be and is given
             great latitude in controlling the duration and limiting
             the scope of closing summations. He may limit counsel
             to a reasonable time and may terminate argument when
             continuation would be repetitive or redundant. He may
             ensure that argument does not stray unduly from the
             mark, or otherwise impede the fair and orderly conduct
             of the trial. In all these respects he must have broad
             discretion.

                   ....

                    Some cases may appear to the trial judge to be
             simple – open and shut – at the close of the evidence.
             And surely in many such cases a closing argument will,
             in the words of Mr. Justice Jackson, be "likely to leave
             [a] judge just where it found him." But just as surely,
             there will be cases where closing argument may correct
             a premature misjudgment and avoid an otherwise
             erroneous verdict. And there is no certain way for a

                                        28
                                                                        A-2838-16T1
               trial judge to identify accurately which cases these will
               be, until the judge has heard the closing summation of
               counsel.

               [Id. at 863 (emphasis added) (citations omitted).]

See also Thomas A. Mauet, Trial Techniques 387 (8th ed. 2010) ("Closing

arguments are the chronological and psychological culminations of a jury trial.

They are the last opportunity to communicate directly with the jury.").

      New Jersey case law has recognized these general principles. See R. 1:7-

1(b) (granting counsel a right to present closing statements at the end of a case

"except as may be otherwise ordered by the court"); see also State v. Briggs, 349

N.J. Super. 496, 500-01 (App. Div. 2002) (citing Herring by analogy in

upholding defense counsel's right to present "meaningful argument" at

sentencing).

      In keeping with these concepts, our trial courts have been granted the

discretion to allow counsel to present supplemental closing arguments in

appropriate circumstances, particularly where there has been a significant gap

in time between deliberations stopping and resuming, or where a legal issue has

arisen that might warrant further advocacy. See, e.g., State v. Rovito, 99 N.J.

581, 588 (1985) (finding no error when a trial court granted an additional ten

minutes to both parties to present supplementary summations after the court

decided to charge the jury on an additional provision after the completion of


                                          29
                                                                           A-2838-16T1
summations); see also State v. Speth, 324 N.J. Super. 471 (Law Div. 1997), aff'd,

323 N.J. Super. 67 (App. Div. 1999) (in which the trial court permitted both

sides to supplement any summations after deliberations were underway, in a

complex case where lengthy deliberations over several weeks had been

interrupted by religious holidays and a weekend).

                                        C.

      Mindful of the well-established important function of summations, we

now turn to the principles that pertain to the process of playing back or reading

back portions of a trial, when requested by a jury.

      Our courts have long recognized that juries sometimes will ask to review

testimony when they are in the midst of deliberations. The Supreme Court has

held that "[a]bsent 'some unusual circumstance,' those requests should be

granted."   State v. Miller, 205 N.J. 109, 119-20 (2011) (quoting State v.

Wolf, 44 N.J. 176, 185 (1965)).      The Court reasoned in Miller that "[t]he

requests are a clear sign that the evidence sought is important to the deliberative

process" and therefore, "the 'true administration of justice' requires that judges

typically accede to jury requests to review testimony." Miller, 205 N.J. at 120.

      Comparably, judges who have reserved decision in a case sometimes play

back the recorded arguments of counsel. They do so in order to refresh or clarify




                                        30
                                                                          A-2838-16T1
their recollections before issuing a ruling. Jurors understandably may want a

similar opportunity before rendering a verdict.

      Trial courts have "broad discretion as to whether and how to conduct read-

backs and playbacks." Id. at 122; see also State v. Wilson, 165 N.J. 657, 660

(2000) ("It is well-established that 'the reading of all or part of the testimony of

one or more of the witnesses at a trial, criminal or civil, at the specific request

of the jury during their deliberations is discretionary with the trial court.'")

(quoting Wolf, 44 N.J. at 185). A party opposing the playback of testimony has

the burden to object and demonstrate prejudice. Miller, 205 N.J. at 124; see also

State v. Ortiz, 202 N.J. Super. 233, 245 (App. Div. 1985).

      The trial judge in the present case rightly noted that, unlike trial testimony,

the arguments of counsel are not evidence, and should not be treated by a jury

as such. Our Model Jury Charges reinforce that principle. See, e.g., Model Jury

Charges (Criminal), "Criminal Final Charges" (rev. May 12, 2014). This does

not mean, however, that jurors categorically are prohibited from hearing once

again the closing arguments of counsel on appropriate terms and conditions – if,

for some reason that arises in their deliberations, they wish to have those

arguments repeated or replayed.

      Jurors may have difficulty remembering exactly what counsel said in

summations about a hotly disputed aspect of the evidence. Jurors also may not


                                         31
                                                                            A-2838-16T1
have heard the words of counsel in summation clearly if counsel spoke softly or

mumbled, or they might not have understood them.

       In such rare circumstances when they arise, we discern no reason why a

playback or readback of closing arguments should be categorically disallowed,

provided, of course, the summations of both sides are presented. Instead, trial

courts should maintain the discretion to allow or disallow such requests, in the

interests of justice. 3

       Other jurisdictions, most notably California, have recognized a trial

court's discretionary authority to allow such readbacks or playbacks. As the

California Supreme Court stated in People v. Gordon, 792 P.2d 251, 274 (Cal.

1990), "We do not doubt that a trial court's inherent authority regarding the

performance of its functions includes the power to order argument by counsel to

be reread to the jury or to be furnished to that body in written form. The exercise

of such power must be entrusted to the court’s sound discretion." (Emphasis

added). See also People v. Pride, 833 P.2d 643, 680 (Cal. 1992) (noting the trial

court correctly concluded that it had discretion to deny the jury's request to

playback summation and "expressed appropriate concern over diverting the



3
  By analogy, our Rules of Court have been amended to require a written copy
of the court's instructions in criminal cases to be provided to jurors in the jury
room, in recognition that jurors may have trouble remembering the precise
words of those instructions. See R. 1:8-8(b)(2).
                                        32
                                                                          A-2838-16T1
jury's attention from proper consideration of the evidence and instructions");

People v. Sims, 853 P.2d 992, 1021 (Cal. 1993) (noting the "trial court erred in

suggesting that it lacked authority to order the reading back of defense counsel's

closing summation," but concluding the error was not prejudicial); People v.

Gurule, 51 P.3d 224, 286 (Cal. 2002) (finding no abuse of discretion where a

trial court declined a request for readback of closing argument, particularly

when defense counsel's closing arguably had misstated the law).

      New York courts likewise have recognized this principle.          See, e.g.,

People v. Jones, 483 N.Y.S.2d 89, 89 (App. Div. 1984) (noting the trial court's

discretion to grant such a jury request, but finding no "improvident" exercise of

that discretion in denying the request in that case); People v. Foster, 499

N.Y.S.2d 808, 808 (App. Div. 1986) (finding no error in the court's denial of a

similar jury request).

      The only jurisdiction we know of that disallows the playback or readback

of counsel's summations is Vermont, which perceived a risk of prejudice in

engaging in such a procedure where only the State's summation was read back.

State v. Fitzgerald, 449 A.2d 930, 932 (Vt. 1982) (criticizing a trial court for

allowing a rereading of only a prosecutor's summation without the defense

summation, but finding no "clear error" requiring the jury's verdict to be

overturned).


                                        33
                                                                         A-2838-16T1
      Consistent with the practice in California and New York, we hold that trial

courts in New Jersey have the discretion to grant requests from juries to play

back or read back closing arguments. In exercising that discretion, courts may

consider such factors as: (1) whether counsel made improper or inflammatory

remarks in summation; (2) whether counsel materially misstated the evidence;

(3) whether multiple objections to the closing arguments had been interjected,

and whether they were sustained or overruled; (4) the length and complexity of

the trial; (5) whether deliberations had been lengthy or significantly interrupted;

and (6) other practical and equitable considerations.

      Applying these precepts of discretion to the present case, we find no

reason to grant defendant a new trial on this basis. The trial was not particularly

lengthy. The issues were not especially complex. The jurors' deliberations only

covered portions of two days. The weekend gap between those two days was

not protracted. Although defense counsel was interrupted in summation a few

times by the prosecutor with objections, none of those interruptions was

exceptional.

      While it may have been helpful, in retrospect, for the trial court to have

accommodated the jurors' request to hear the closing arguments again, the denial

of their request was not an abuse of discretion, nor a reversible error mandating

a new trial.   Notably, the jurors decided to forego a playback of Officer


                                        34
                                                                          A-2838-16T1
DeJesus's testimony, after being told that his playback would consume about

seventy minutes. A playback of both counsel's summations presumably would

have taken considerable time, and it is possible the jurors would have eschewed

that playback as well. We will not speculate that the denial of the playback

request was prejudicial to either party.

      In sum, although we agree with defendant that the trial court did possess

the inherent authority to grant the jurors' playback request, the court did not

misapply its discretion in denying it. Moreover, the denial did not manifest ly

prejudice defendant, certainly not to a degree warranting a new trial. R. 2:10-2.

                                           V.

      Defendant's final contention – that his sentence is excessive – requires

little comment. As the sentencing judge noted, defendant had seven prior

indictable convictions, several of them for narcotics offenses and one of them

for aggravated manslaughter. The judge's assessment of the aggravating and

mitigating factors, while not expressed in expansive terms, does not warrant our

second-guessing of those factors on the record presented. The sentence imposed

by no means shocks our conscience. State v. Bienick, 200 N.J. 601, 612 (2010).

      Affirmed in part, and remanded in part. We do not retain jurisdiction.




                                           35
                                                                        A-2838-16T1